DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Claims 1-14, 18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to one or more non-elected inventions/species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 25 August 2021.

Information Disclosure Statement
The information disclosure statements submitted on 04 November 2021,
07 December 2021, and 05 January 2022 are in compliance with the provisions of
37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statements have been considered by the examiner.

To clarify the record, the information disclosure statement filed 27 August 2020, a signed examiner copy being provided in the Office action mailed 22 September 2021, failed to comply with the provisions of 37 CFR 1.98(b)(5).  Specifically, non-patent literature document nos. 22, 23, 24 and 26 do not include dates.  This information disclosure statement has been placed in the application file, but the information referred to therein pertaining to non-patent literature document nos. 22, 23, 24 and 26 has not been considered as to the merits.
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sudo et al. (US 2017/0169860) in view of Lancaster-Larocque et al. (US 2015/0030379).
as per claim 15]; wherein the first substrate comprises at least one through-hole (covered by 406); wherein the second substrate comprises a data storage device component (406) positioned proximal to the through-hole (as shown in FIG. 4B, for instance), wherein the joint line is present between the first substrate and the data storage device component (as shown in FIG. 4B, for instance); and wherein the at least one layer covers at least a portion of the joint line to physically couple the data storage device component to the first substrate (as shown in FIG. 4B, for instance) [as per claim 16]; wherein the first substrate comprises a hard disk drive base (402, see paragraph [0052], for instance), and wherein the data storage device component comprises a pass-through connector (406, see paragraph [0052], for instance) [as per claim 17]; and wherein the joint line does not include adhesive, solder, a laser weld and a friction stir weld to physically couple the first substrate to the second substrate (as shown in FIG. 4B, for instance, i.e., there is no adhesive, solder, or weld present in the joint line to physically couple the first substrate to the second substrate, see also paragraph [0053], for instance) [as per claim 20].
Sudo et al. (US 2017/0169860), however, remains silent as to the at least one layer being formed by “solid-state deposition.”

One of ordinary skill in the art would have been motivated to have had the at least one layer of Sudo et al. (US 2017/0169860) be formed by solid-state deposition as taught/suggested by Lancaster-Larocque et al. (US 2015/0030379) since such is a notoriously old and well known physical coupling technique, and selecting a known physical coupling technique on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This includes Sudo et al. (US 2017/0169861), which teach a data storage device (100, see FIG. 1, for instance) comprising a housing (includes 168/402, see FIG. 4B, for instance), wherein the housing comprises at least a first substrate (402), and a joint line (below 407) between the first substrate and a second substrate (406); and at least one layer (407) covering at least a portion of the joint line .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580. The examiner can normally be reached Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688